Dear Gentlemen:
This office is in receipt of your request for an Attorney General's Opinion. Specifically, you have requested our office to address the following question:
     Whether the Lafayette Parish School Board can reduce pay of its non-certified personnel by days  those personnel did not work during this school year as a result of the hurricane (3 days) or other days which the local school board might close the system and allow those workers to be off of work.  Essentially, whether the Board can reduce the number of work days for these non-certified personnel and reduce their pay of which based on an annual rate, according to those days their work is reduced.
Act 1023 of the 1992 Louisiana Legislative Regular Session enacted as LSA-R.S. 17:422.5(A) addresses your concerns.  It states as follows:
     A.  Notwithstanding any other provisions of law to the contrary, the amount of the hourly wage or annual salary paid to any school employee shall not be reduced for any school year below the amount paid to the school employee in hourly wage or annual salary during the previous school year, nor shall the amount of the hourly wage or annual salary paid to any school employee be reduced at any time during an academic year.  (Emphasis added).
The effective date of this statute was August 21, 1992.  Since the hurricane occurred on August 26, 1992, the statute was in effect at that time.
The statute specifically specifies that the amount of the hourly wage or annual salary paid to any school employee shall not be reduced at any time during an academic  year.  Since the 1992 school year had already commenced, the Board can not reduce the number of work days for these non-certified personnel.
I hope this sufficiently addresses your inquiry.  If, I can be of further assistance, please do not hesitate to call.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0196p